47 F. Supp. 431 (1942)
Ex parte QUIRIN (and six other cases).
District Court of the United States for the District of Columbia.
July 28, 1942.
Colonel Kenneth C. Royall, of Raleigh, N. C., for petitioners.
Francis B. Biddle, Atty. Gen., for respondent.
MORRIS, District Judge.
The petitioner, Richard Quirin, asks leave to file a petition for a writ of habeas corpus by his counsel. It is conceded by petitioner's counsel that petitioner landed on the coast of the United States in June, 1942, from a German submarine, with explosives, which he was instructed by a German officer to use for the purpose of committing sabotage on certain American industries. In view of this statement of fact, it seems clear that the petitioner comes within that category of subjects, citizens or residents of a nation at war with the United States, who, by a proclamation of the President, dated July 2, 1942, are not privileged to seek any remedy or maintain any proceeding in the courts of the United States.
I do not consider that Ex parte Milligan, 4 Wall. 2, 18 L. Ed. 281, is controlling in the circumstances of this petitioner. The application of the petitioner must, therefore, be denied.